Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “gated recurrent unit” and “long short-term memory unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processor of paragraph 0010 as published and/or the image processor of Figure 8.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0092616 A1 to Sakaguchi in view of US 2019/0130578 A1 to Gulsun et al., hereinafter, “Gulsun”.
Claim 1. A computer-implemented method for automatically predicting a physiological parameter based on images of a vessel, comprising: Sakaguchi [Abstract] teaches the processing circuitry acquires a first index value obtained based on fluid analysis that is performed based on an image including a blood vessel of a subject, the first index value being related to blood flow at each of positions in the blood vessel.
Sakaguchi [0041] teaches the control function 351 acquires an index value related to blood flow at each of positions in a blood vessel, where the index value is obtained based on fluid analysis that is performed based on an image including the blood vessel of a subject. [0086]
Sakaguchi [0042] teaches the control function 351 performs fluid analysis based on CT image data. Specifically, the control function 351 performs fluid analysis based on an image including a blood vessel of a subject, and obtains an index value related to blood flow at each of positions in the blood vessel.
Sakaguchi [0046] teaches extracts blood-vessel shape data including the coordinates of the centerline and information on a cross section with respect to a left anterior descending artery (LAD) as a target region …the control function 351 performs fluid analysis using the extracted blood -vessel shape data on the LAD and the set condition to calculate the index, such as the pressure, the blood flow rate, the blood flow velocity, the vector, or the shear stress, at each of predetermined positions along the centerline from inlet boundary to the outlet boundary of the target region LAD, for example.
Sakaguchi fails to explicitly teach receiving images of the vessel, however, Gulsun, in the same field of analyzing images of blood vessels, teaches receiving the images of the vessel acquired by an imaging device; Gulsun [0021] teaches FIG. 1 depicts a three-dimensional model and an example vascular disease along a coronary artery containing calcified, non-calcified and mixed plaques with different stenosis grading. One application for segmentation is to segment healthy vessel lumen as well as plaques to form the three-dimensional model. FIG. 1 includes a three-dimensional model 105 of a heart. Included in the model is one or more vessels 110. The three-dimensional model 105 is generated from a series of captured images, such as the two-dimensional image on the right.
determining, by a processor, a sequence of temporal features at a sequence of positions on a centerline of the vessel based on the images of the vessel; Gulsun [0026] teaches the image frames are two-dimensional vessel cross-sectional images along a centerline of a branch of a vessel of a patient. The two-dimensional cross-sectional images may be acquired directly from a scanner. Alternatively, the image frames may be extracted from a three-dimensional image. Each of the two-dimensional cross-section images is acquired or extracted at a respective sampling point along a vessel centerline of a vessel of interest. The vessel centerline may be identified using known techniques, such as using a centerline tracing method or a machine learning based centerline detection method. Other automatic or semi-automatic techniques for extracting vessel centerlines may be used as well. [0027]
determining, by the processor, a sequence of structure-related features at the sequence of positions on the centerline of the vessel; Gulsun [0038] teaches the FCN may use additional data as input. The output feature may be different based on different values of inputs from the cross-sectional image and the additional data. For example, the FCN may use additional features such as geometric features of the centerline (e.g. local Frenet frame, curvature, torsion, length from the ostium to the current point, among other). The additional features may correlate with a spatial distribution of a contrast agent within the anatomical structure of interest (e.g. blood vessel). The additional features may provide additional information relating to how flow is determined by the geometry.
fusing, by the processor, the sequence of structure-related features and the sequence of temporal features at the sequence of positions respectively; Gulsun [0040] teaches at act A130 of FIG. 3, each outputted feature map (feature map image) of the sequence of sampling points is input to a trained RNN. For a sample point, the FCN outputs a feature map. Each respective image for each sampling point along the vessel centerline is segmented by the RNN. The segmentation of each sampling point by the RNN depends not only on the cross-section image extracted at that sampling point, but also on the cross-section images extracted at the other sampling points as well. The RNN may be bi-directional, e.g. able to look at both forwards and backwards images in the sequence. RNNs are used for prediction tasks from sequential information with multiple time points. Here, instead of or in addition to using multiple time points, the feature maps of the cross-section images extracted from various spatial locations (i.e., respective centerline sampling points) in the CTA image are input to an RNN. The RNN processes the spatial sequence of feature maps as if the feature maps were a dynamic time -sequence of images. By processing the feature maps together, the RNN uses both forward and backwards images in the sequence to segment the images. 
and determining, by the processor, the physiological parameter for the vessel at the sequence of positions, by using a sequence-to-sequence neural network configured to capture sequential dependencies among the sequence of fused features. Gulsun [0038] teaches the FCN may use additional data as input. The output feature may be different based on different values of inputs from the cross-sectional image and the additional data. For example, the FCN may use additional features such as geometric features of the centerline (e.g. local Frenet frame, curvature, torsion, length from the ostium to the current point, among other). The additional features may correlate with a spatial distribution of a contrast agent within the anatomical structure of interest (e.g. blood vessel). The additional features may provide additional information relating to how flow is determined by the geometry… The additional information may also improve segmentation accuracy for cross-sections in which the contrast agent is not homogeneously distributed due to the non-axial symmetry of the fluid velocity profile (e.g. in bends, after eccentric stenoses, etc.).
Gulsun [0040] teaches at act A130 of FIG. 3, each outputted feature map (feature map image) of the sequence of sampling points is input to a trained RNN. For a sample point, the FCN outputs a feature map. Each respective image for each sampling point along the vessel centerline is segmented by the RNN. The segmentation of each sampling point by the RNN depends not only on the cross-section image extracted at that sampling point, but also on the cross-section images extracted at the other sampling points as well. The RNN may be bi-directional, e.g. able to look at both forwards and backwards images in the sequence. RNNs are used for prediction tasks from sequential information with multiple time points. Here, instead of or in addition to using multiple time points, the feature maps of the cross-section images extracted from various spatial locations (i.e., respective centerline sampling points) in the CTA image are input to an RNN. The RNN processes the spatial sequence of feature maps as if the feature maps were a dynamic time -sequence of images. By processing the feature maps together, the RNN uses both forward and backwards images in the sequence to segment the images.
Gulsun [0043] teaches as depicted in FIG. 5, the RNN 620 is implemented as a bi-directional LSTM. For the RNN 620, the output of a time point is dependent only on previous time points. A bi-directional RNN 620 is trained where both the original (forward direction) and reversed (backward direction) inputs are fed into the RNN 620. Different types of RNN architectures, such as long short-term memory (LSTM) or gated recurrent unit (GRU), may be used. The RNN is trained from training data to segment. [0044] and [0045]
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify automatically predicting a physiological parameter based on images of a vessel by Sakaguchi with Gulsun’s teaching of determining, by a processor, a sequence of temporal features at a sequence of positions on a centerline of the vessel based on the images of the vessel. One would have been motivated to perform this combination due to the fact that it allows segmenting the boundary of a vessel or lumen with high precision (Gulsun [0002-0004]). In combination, Sakaguchi is not altered in that Sakaguchi continues to predicting a physiological parameter based on images of a vessel. Gulsun’s teachings perform the same as they do separately of determine a sequence of temporal features at a sequence of positions on a centerline of the vessel based on the images of the vessel.
Therefore one of ordinary skill in the art, such as an individual working in the field of analyzing data in medical images could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Gulsun further teaches wherein determining the sequence of structure-related features further comprises: extracting the centerline of the vessel from the images of the vessel; Gulsun [0026] teaches the vessel centerline may be identified using known techniques, such as using a centerline tracing method or a machine learning based centerline detection method. Other automatic or semi-automatic techniques for extracting vessel centerlines may be used as well. The vessel centerline may be manually annotated by an operator using a user input device, such as a mouse.
sampling a sequence of fixed sized image patches at the sequence of positions on the centerline of the vessel; Gulsun [0026] teaches the image frames are two-dimensional vessel cross-sectional images along a centerline of a branch of a vessel of a patient. The two-dimensional cross-sectional images may be acquired directly from a scanner. Alternatively, the image frames may be extracted from a three-dimensional image. Each of the two-dimensional cross-section images is acquired or extracted at a respective sampling point along a vessel centerline of a vessel of interest
Gulsun [0041] teaches the two-dimensional cross-section images input to the FCN 630 may be predetermined size image patches extracted from larger two-dimensional cross-section images. The FCN 630 encodes each input image 640 into a feature map that is a high-level semantic representation of the input image 640, and the feature map extracted for each two-dimensional cross-section image by the FCN 630 is input to the RNN 620.
and applying a convolutional neural network to the sequence of fixed sized image patches at the sequence of positions on the centerline of the vessel to obtain the sequence of the structure-related features at the sequence of positions on the centerline of the vessel. Gulsun [0040] teaches at act A130 of FIG. 3, each outputted feature map (feature map image) of the sequence of sampling points is input to a trained RNN. For a sample point, the FCN outputs a feature map. Each respective image for each sampling point along the vessel centerline is segmented by the RNN. The segmentation of each sampling point by the RNN depends not only on the cross-section image extracted at that sampling point, but also on the cross-section images extracted at the other sampling points as well. The RNN may be bi-directional, e.g. able to look at both forwards and backwards images in the sequence. RNNs are used for prediction tasks from sequential information with multiple time points. Here, instead of or in addition to using multiple time points, the feature maps of the cross-section images extracted from various spatial locations (i.e., respective centerline sampling points) in the CTA image are input to an RNN. The RNN processes the spatial sequence of feature maps as if the feature maps were a dynamic time -sequence of images. By processing the feature maps together, the RNN uses both forward and backwards images in the sequence to segment the images. 
Claim 3. Gulsun further teaches wherein the structure-related feature at each position on the centerline of the vessel includes at least one of vessel radius, reference radius, curvature, and depth of optical path at the corresponding position. Gulsun [0038] teaches the FCN may use additional data as input. The output feature may be different based on different values of inputs from the cross-sectional image and the additional data. For example, the FCN may use additional features such as geometric features of the centerline (e.g. local Frenet frame, curvature, torsion, length from the ostium to the current point, among other). The additional features may correlate with a spatial distribution of a contrast agent within the anatomical structure of interest (e.g. blood vessel). The additional features may provide additional information relating to how flow is determined by the geometry.
Claim 4. Sakaguchi further teaches wherein determining the sequence of temporal features further comprises determining flow speeds at the sequence of positions on the centerline of the vessel. Sakaguchi [0046] teaches extracts blood-vessel shape data including the coordinates of the centerline and information on a cross section with respect to a left anterior descending artery (LAD) as a target region …the control function 351 performs fluid analysis using the extracted blood -vessel shape data on the LAD and the set condition to calculate the index, such as the pressure, the blood flow rate, the blood flow velocity, the vector, or the shear stress, at each of predetermined positions along the centerline from inlet boundary to the outlet boundary of the target region LAD, for example.
Claim 5. Gulsun further teaches wherein fusing the sequence of structure-related features and the sequence of temporal features comprises concatenating the structure-related feature and the temporal feature at a corresponding position on the centerline of the vessel. Gulsun [0045] teaches the forward LSTM output and the backward LSTM output for each image are combined (e.g., by concatenating, summing, or averaging (weighted or unweighted) the forward and backward outputs) to determine the final segmented output. For example, if the forward and backward LSTMs directly output a segmented image, the results of two LSTMs are summed or averaged. One or more additional neural network layers may be inserted between the LSTM output and the final output. The outputs of two LSTMs may be concatenated into a longer feature vector as input to the additional neural network layers.
Claim 8. Gulsun further teaches wherein the sequence-to-sequence neural network is trained using training data generated by correcting simulated values of the physiological parameter by measured values of the physiological parameter. Gulsun [0035] teaches training data for teaching the FCN may be acquired from prior acquired image data. The training data may be annotated (e.g. marked up or identified) manually by an operator. Alternative algorithms may be used to annotate the training data. For example, a slow yet accurate algorithm may be used to annotate the training data as there may not be any time constraints. The training data may be updated at regular intervals as additional image data is acquired.
Claim 9. Gulsun further teaches wherein correcting the simulated values of the physiological parameter by measured values of the physiological parameter comprises modifying the simulated values of the physiological parameter to make the simulated value at a measurement point on the centerline equal to the corresponding measured value at the measurement point while maintaining varying rates of a gradient of the simulated values of the physiological parameter. Gulsun [0027] teaches the vessel centerline may be sampled at regular intervals to establish a plurality of sample points along the vessel centerline. A uniformly sampled distribution may be used to define evenly spaced sampling points or, alternatively, a varied distribution may be used. For example, depending on the vessel of interest, different distributions may be used. For different portions of a vessel, different distributions may be used. For example, additional sampling points may be used in a portion of a vessel that is expected to contain obstructions. Sections that narrow or expand quicker than other sections may include additional sampling points. A respective two-dimensional cross-section image is extracted from the three-dimensional image at each sampling point on the vessel centerline. Each two-dimensional cross-section image may be a predetermined size image centered at the respective sampling point and aligned orthogonally with a tangent direction to the vessel centerline at that sampling point.
Gulsun [0028] FIG. 4 depicts examples of cross-sectional images along the centerline of a coronary artery. FIG. 4 depicts a vessel centerline 430, four vessel cross-section sampling points 420, and four images 410 for the sample points 420. The four images 410 may be acquired at a right angle (i.e., orthogonally) to the vessel centerline 430 as depicted. Alternatively, the images may be acquired parallel to one another. Different vessels may use different image plane configurations. For example, a vessel that doubles back or includes sharp turns may include images that are acquired at a right angle of the vessel centerline 430 in order for the images to capture sequential images of the vessel.
Gulsun [0036] teaches as depicted in FIG. 4, the series of image frames include a plurality of two-dimensional cross-sectional images along the centerline of the vessel. Each image is input into the trained FCN.
Claim 10. Gulsun further teaches wherein the sequence-to-sequence neural network is selected from a group of a recurrent neural network, gated recurrent unit, long short-term memory unit or their bidirectional variants. Gulsun [0015] teaches FIG. 5 depicts an example architecture using a bi-directional recurrent neural network and a fully convolutional neural network for vessel segmentation.
Gulsun [0016] teaches FIG. 6 depicts example bi-directional long short-term memory layers of the recurrent neural network architecture of FIG. 5.
Gulsun [0043] teaches as depicted in FIG. 5, the RNN 620 is implemented as a bi-directional LSTM. For the RNN 620, the output of a time point is dependent only on previous time points. A bi-directional RNN 620 is trained where both the original (forward direction) and reversed (backward direction) inputs are fed into the RNN 620.
Claim 11. Sakaguchi further teaches wherein the physiological parameter is an FFR associated with the vessel. Sakaguchi [Abstract] teaches the processing circuitry acquires a first index value obtained based on fluid analysis that is performed based on an image including a blood vessel of a subject, the first index value being related to blood flow at each of positions in the blood vessel.
Sakaguchi [0041] teaches the control function 351 acquires an index value related to blood flow at each of positions in a blood vessel, where the index value is obtained based on fluid analysis that is performed based on an image including the blood vessel of a subject. [0086]
Claim 12. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 12 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 13. Sakaguchi and Gulsun further teaches wherein an imaging modality of the imaging device is selected from a group of CT, digital subtraction angiography (DSA), MRI, functional MRI, dynamic contract enhanced-MRI, diffusion MRI, spiral CT, cone beam computed tomography (CBCT), positron emission tomography (PET), single-photon emission computed tomography (SPECT), X-ray, optical tomography, fluorescence imaging, ultrasound imaging, radiotherapy portal imaging. Sakaguchi [0004] teaches, there is a known technique to non-invasively perform evaluation of hematogenous ischemia in a coronary artery by using medical images of a heart, which are collected by, for example, a medical image diagnostic apparatus, such as an X-ray computer tomography (CT) apparatus, a magnetic, resonance imaging (MRI) apparatus, or an ultrasonic diagnostic apparatus.
Gulsun [0061] teaches the imaging system 540 is a medical diagnostic imaging system. Computed tomography (CT), X-ray, ultrasound, and/or magnetic resonance (MR) systems may be used.
Claim 14. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 14 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 15. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 15 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 16. It differs from claim 8 in that it is a system performing the method of claim 8. Therefore claim 16 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
Claim 17. It differs from claim 11 in that it is a system performing the method of claim 11. Therefore claim 17 has been analyzed and reviewed in the same way as claim 11. See the above analysis. 
Claim 18. It differs from claim 1 in that a non-transitory computer readable medium having instructions stored thereon, the instructions, when executed by a processor, perform a method of claim 1. Therefore claim 18 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 19. It differs from claim 4 in that a non-transitory computer readable medium having instructions stored thereon, the instructions, when executed by a processor, perform a method of claim 4. Therefore claim 19 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 20. It differs from claim 5 in that a non-transitory computer readable medium having instructions stored thereon, the instructions, when executed by a processor, perform a method of claim 5. Therefore claim 20 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0092616 A1 to Sakaguchi in view of US 2019/0130578 A1 to Gulsun et al., hereinafter, “Gulsun” and in further view of US 2017/0076043 A1 to Dormer et al., hereinafter, “Dormer”.
Claim 6. While the combination of Sakaguchi and Gulsun is silent on claim 6, Dormer, in the field of medical imaging, teaches wherein fusing the sequence of structure-related features and the sequence of temporal features comprises applying a convolutional neural network to the sequence of structure-related features and the sequence of temporal features to obtain the sequence of fused features at the sequence of positions on the centerline of the vessel. Dormer [0079] teaches the instructions may cause the flow visualization to be rendered as one or more layers on the images of the anatomy to provide a fusion of anatomy (i.e., magnitude) and flow (i.e., phase) information, for example as a color heat map and/or as vectors (e.g., arrow icons) with direction and magnitude (e.g., represented by length, line weight). The instructions may additionally or alternatively cause the generation of spatial mappings or visualization of signal dispersion, turbulence and/or pressure, which may be overlaid or superimposed on a spatial mapping or visualization of anatomical structure. Fusing visualization of phase or velocity related information with visualization of anatomical information or visual representations of anatomical structures may facilitate the identification of anatomical landmarks. 
Dormer [0080] teaches visualization may be in the form a fusion view that advantageously fuses a visual representation of velocity information with a visual representation of anatomical information or representation.
Dormer [0201] teaches In all of the options above, there could be multiple axes. For example there could be a "Y" shaped axis that splits in 2 from 1. There is also the option of having both straight and curved axes that split and come together to create the volume. The point of this would be to account for more complex shapes that still have a primary axis (i.e., centerline). 
Dormer [0268] teaches labeled data acts as the training data set to feed into a machine learning algorithm (i.e., like a random forest or deep learning CNN or RNN) so that the algorithm can predict an outcome based on new unlabeled data.
At the time of this invention, one having ordinary skill in the art would have been motivated to perform this combination due to the fact that it allows the sharing of medical imaging and other information over communications networks or channels. (Dormer [0002-0004]).
Claim 7. Gulsun further teaches wherein the convolutional neural network and the sequence-to-sequence neural network are trained integrally. Gulsun [0008] teaches an imaging system is provided for segmenting images for medical applications. The system includes a medical image scanner and an image processor. The medical image scanner is configured to acquire a series of two dimensional cross-sectional images. The image processor is configured as a machine-trained fully convolutional network, the machine-trained fully convolutional network configured to generate a feature map for each of the plurality of two dimensional cross-sectional images. The image processor is further configured as a machine-trained recurrent neural network, the machine-trained recurrent neural network configured to generate segmented images for each of the two-dimensional cross-sectional images based on the feature maps.
Gulsun [0035] teaches training data for teaching the FCN may be acquired from prior acquired image data. The training data may be annotated (e.g. marked up or identified) manually by an operator. Alternative algorithms may be used to annotate the training data. For example, a slow yet accurate algorithm may be used to annotate the training data as there may not be any time constraints. The training data may be updated at regular intervals as additional image data is acquired. The network may be trained regularly or with different sets of training data until the network achieves an acceptable level of error. Different training data may be used for different vessels or lumens.
Gulsun [0043] teaches as depicted in FIG. 5, the RNN 620 is implemented as a bi-directional LSTM. For the RNN 620, the output of a time point is dependent only on previous time points. A bi-directional RNN 620 is trained where both the original (forward direction) and reversed (backward direction) inputs are fed into the RNN 620. Different types of RNN architectures, such as long short-term memory (LSTM) or gated recurrent unit (GRU), may be used. The RNN is trained from training data to segment. The training data includes the feature maps from the trained FCN and the segmentations from the training data of the FCN. Alternatively, different ground truth sample segmentations are used from training the RNN than used for training the FCN. The RNN is optimized separately from the FCN. Alternatively, the RNN and FCN are optimized jointly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and claims 12 and 18) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10937549. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version.
17/107881
US 10937549
A computer-implemented method for automatically predicting a physiological parameter based on images of a vessel, comprising
A computer-implemented method for automatically predicting fractional flow reserve (FFR} based on images of a vessel, comprising
receiving the images of the vessel acquired by an imaging device;
receiving the images of the vessel acquired by an imaging device;
determining, by a processor, a sequence of temporal features at a sequence of positions on a centerline of the vessel based on the images of the vessel; 

determining, by a processor, a sequence of flow speeds at a sequence of positions on a centerline of the vessel;
determining, by the processor, a sequence of structure-related features at the sequence of positions on the centerline of the vessel; 

determining, by the processor, a sequence of first features at the sequence of positions on a centerline of the vessel by fusing structure-related features and the flow speeds using a convolutional neural network;
and determining, by the processor, the physiological parameter for the vessel at the sequence of positions, by using a sequence-to-sequence neural network configured to capture sequential dependencies among the sequence of fused features.

determine a sequence of FFR at the sequence of positions by using a sequence-to-sequence neural network configured to capture sequential dependencies among the sequence of first features.


Likewise claims 2, 3, 7, 10 and 13 are also rejected in view of claims 3, 5, 6, 11 and 13 of US 10937549 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661